UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6703


THOMAS ANTHONY LITTEK,

                Plaintiff - Appellant,

          v.

HAROLD CLARKE, Director of VDOC; FREDERICK SCHILLING, VDOC’s
Medical Director; STANLEY YOUNG, Warden at PSCC; ADAM K.
WYATT,

                Defendants – Appellees,

          and

ARMOR   CORRECTIONAL  HEALTH   SERVICES,  INC.,   Corporation
contracted to provide medical and dental services to VDOC,

                Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:16-cv-00072-JLK-PMS)


Submitted:   September 20, 2016            Decided:   October 12, 2016


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Anthony Littek, Appellant Pro Se. Laura Haeberle Cahill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richard Carson
Vorhis, Senior Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Thomas Anthony Littek appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

his motion for a preliminary injunction.              We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.            Littek v. Clarke, No.

7:16-cv-00072-JLK-PMS (W.D. Va. May 9, 2016).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        3